
	

116 SRES 21 ATS: To constitute the minority party's membership on certain committees for the One Hundred Sixteenth Congress, or until their successors are chosen.
U.S. Senate
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III116th CONGRESS1st SessionS. RES. 21IN THE SENATE OF THE UNITED STATESJanuary 17, 2019Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONTo constitute the minority party's membership on certain committees for the One Hundred Sixteenth
			 Congress, or until their successors are chosen.
	
 That the following shall constitute the minority party's membership on the following committees for the One Hundred Sixteenth Congress, or until their successors are chosen:
			Committee on Energy and Natural Resources:
 Mr. Manchin, Mr. Wyden, Ms. Cantwell, Mr. Sanders, Ms. Stabenow, Mr. Heinrich, Ms. Hirono, Mr. King, Ms. Cortez Masto.
			